DETAILED ACTION
	This action is in response to application filed on July 28, 2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Drawings
	The drawings were received on July 28, 2020.  These drawings are accepted.

Allowable Subject Matter
	Claims 21-40 are allowed.
	The following is a statement of reasons for the indication of allowable subject matter:  
Upon further consideration and in a view of the limitation, the prior art does not explicitly teach or fairly suggest alone or in combination the following:  
Claim 21 is allowable among other elements and details, but for at least the reason, “the second controller is configured to communicate the second current sensor outputs to the first controller via the sector link between the first and second controllers; the first controller is configured to determine an electromagnetic coupling-compensated position of the first moveable stage based at least in part on the first position sensor outputs, the first current sensor outputs and the second current sensor outputs.”.

Claim 38   is allowable among other elements and details, but for at least the reason, “communicating second current sensor outputs from the second controller to the first controller via a sector link between the first and second controllers; determining, by the first controller, an electromagnetic coupling-compensated position of the first moveable stage based at least in part on the first position sensor outputs, the first current sensor outputs and the second current sensor outputs.”.

Claim 39   is allowable among other elements and details, but for at least the reason, “second controller is configured to receive second position sensor outputs from the plurality of second position sensors and communicate the second position sensor outputs to the global controller; the global controller is configured to determine a global position of the first moveable stage on the stator based at least in part on the first position sensor outputs and the second position sensor outputs; and the global controller is configured to determine a local trajectory of the first moveable stage on the first sector based at least in part on the global position of the first moveable stage and a global trajectory of the first moveable stage and to communicate the local trajectory of the first moveable stage to the first local controller..”.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.


Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Faizullabhoy et al (US 7170241) deals with a path module for a linear motor system includes a controller coupled to one or more amplifiers that are operative to control associated windings in the module, Tupper et al (US 20080174195) deals with an apparatus to produce three-phase fixed power-frequency electrical power from the variable speed mechanical rotation of one or more shafts using high-frequency-alternator stages without the use of inverters, and Lim et al  (US 20040263108) deals with A planar positioning system having a rigid base, and first and second linear actuator means mounted to the rigid base, the first and second linear actuator means being arranged orthogonal to one another.

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD S ISLAM whose telephone number is (571)272-8439.  The examiner can normally be reached on 9:30am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MUHAMMAD S ISLAM/Primary Examiner, Art Unit 2846